UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FELICIA RACINE,

                               Plaintiff,

         -v-
                                                         CIVIL ACTION NO.: 20 Civ. 9469 (PGG) (SLC)


KOCH INDUSTRIES, INC., JULIA KOCH, an
                                                                             ORDER
individual, MARY KOCH, an individual, and
MATADOR SECURITY COMPANY NY, LLC,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court has completed its in camera review of Verizon Wireless (“Verizon”) telephone

records as contemplated by the May 6, 2021 Order (ECF No. 38). The Court will email documents

responsive to the parties’ June 7, 2021 instructions (the “Responsive Telephone Records”) to the

parties today. Accompanying the Responsive Telephone Records are: (i) a Verizon business

records certification; and (ii) a Verizon letter indicating that “[s]ome of the requested records no

longer exist . . .” 1


Dated:            New York, New York
                  June 23, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




1
  Verizon produced records from the telephone number ending -6293, not from the telephone number
ending -5161. Accordingly, the Responsive Telephone Records consist of “[r]ecords between Felicia
Racine [-4386] and Mary Julia Koch [-6293].” E-mail from Russell Feldman to Cave NYSD Chambers, et al.
(June 7, 2021, 9:04 PM).
